         Case 7:18-cv-11396-NSR Document 32 Filed 10/18/19 Page 1 of 3
                                                                            445 HAMILTON AVE, SUITE 605
                                                                                 WHITE PLAINS, NY 10601
                                                                                     Phone: (914) 298-3281
                                                                                       Fax: (845) 562-3492
                                                                                         www.fbfglaw.com




                                                            October 18, 2019
Via ECF
Honorable Nelson Stephen Roman, U.S. District Judge
Honorable Charles L. Brieant Jr. Federal Building and Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

       Re:     Brady, et al. v. Anker Innovations Limited, et al., 18 cv-11396-NSR

Dear Judge Roman:

       My office represents Plaintiffs Phillip Brady and Duncan Smith (“Plaintiffs”) in the

above-referenced action. We write to provide your Honor with recent supplemental authority

that bears on Anker Technology Corporation, Power Mobile Life, LLC, and Fantasia Trading,

LLC d/b/a Anker Direct’s (“Defendants”) motion to dismiss this action. See Dkt. Nos. 26-28.

Defendants’ motion asserts that their representations regarding milliamp Hour (“mAh”) are not

misleading, that Plaintiffs have not been unjustly enriched because there were no

misrepresentations, and that Plaintiffs’ warranty claims fail. Dkt. No. 27, Memorandum of Law

in Support of Defendants’ Motion to Dismiss (the “Motion” or “Def. Mtn.”).

       In the recent decision of Young v. Mophie, Inc., No. SACV 19-827-JVS (DFMx)

(“Young”), 2019 WL 5173770, Dkt. No. 59 (C.D. Cal. October 9, 2019) (“Young Order”),

Honorable James V. Selna, U.S. District Judge, addressed the same issues. Young and the instant

case both allege that Power Bank manufacturers are liable for falsely representing that the

products’ mAH capacity is higher than it actually is. In the Young complaint, the plaintiffs allege

that the defendant “falsely advertised [Power Banks] by falsely claiming that the [Power Bank]s’

capacity is greater than it really is.” Young Order at 10 (citing First Amended Class Action

Complaint ¶ 54). In the instant case, Plaintiffs also allege that Defendants manufacture, market,
            Case 7:18-cv-11396-NSR Document 32 Filed 10/18/19 Page 2 of 3



and distribute for sale nationwide to consumers a number of Power Banks, “prominently

representing the Products’ capacity as measured in mAh,” Dkt. No. 20, First Amended Class

Action Complaint (the “Complaint” or “Compl.”) ¶ 3, but “testing has shown the Products’

actual capacity is substantially lower than what [Defendants] represent,” id. ¶ 3. Based on these

misrepresentations, Plaintiffs allege unfair and deceptive acts and practices in violation of the

California Legal Remedies Act, Cal. Civ. Code §§ 1750-1785 (the “CLRA”); violations of the

California False Advertising Law, Cal. Bus. & Prof. Code § 17500, et seq (the “FAL”);

violations of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200-17210

(the “UCL”); breach of express warranty; and unjust enrichment. Compl. ¶¶ 45-56, ¶¶ 57-64, ¶¶

65-76, ¶¶ 100-110, & ¶¶ 111-21.

          In the Motion to Dismiss in Young, like in this case, the defendant argued that the

plaintiffs failed to state a claim for relief with respect to the CLRA, FAL, UCL, breach of

express warranty, and unjust enrichment claims. Young, Dkt. No. 27, Memorandum of Points

and Authorities in Support of Motion to Dismiss (“Young Motion”), at 16-18, 21-22, and 22-24.

Significantly, with respect to the claims under the CLRA, FAL, and, UCL, the Court stated:

                 Plaintiffs have alleged that the Power Banks they purchased
                 mislabeled the actual capacity of the devices. FAC ¶¶ 3-5, 25-28.
                 They support this allegation with allegations that testing confirmed
                 the Products’ true capacity is less than what Mophie represents. Id.
                 ¶ 23. These allegations are sufficient to state claims under the
                 CLRA, FAL, and UCL’s unlawful prong. Accordingly, the Court
                 denies dismissal of these three causes of action.

Young Order at 9-12. With respect to the plaintiffs’ breach of express warranty claims, the Court

stated:

                 Mophie argues that Plaintiffs have failed “to identify the exact terms
                 of the purported warranty” and that Plaintiffs’ “subjective
                 expectations cannot form the basis for liability, where Plaintiffs fail
                 to identify the basis for their expectations.” Mot. at 22. Mophie

                                                   2
          Case 7:18-cv-11396-NSR Document 32 Filed 10/18/19 Page 3 of 3



                argues that the 2,950 mAh capacity is a product “specification,” not
                an express warranty. . . The Court finds that Plaintiffs’ allegations
                are sufficient to state a claim for breach of express warranty under
                state law.

Young Order at 14-15. With respect to the plaintiffs’ unjust enrichment claims, the Court stated:

                Plaintiffs’ unjust enrichment claim does not fail because it may be
                duplicative of their statutory claims. . . Plaintiffs plead that they
                conferred a benefit on Mophie, at their expense, that Mophie
                accepted the benefit, and that it would be unjust for Mophie to retain
                that benefit. FAC at ¶¶ 117-126. The two cases they cite (see
                Opposition at 29-30) establish that the fact they purchased the Power
                Banks from third-party retailers does not bar their claims. Based on
                these allegations, Plaintiffs adequately state a claim under a quasi-
                contract, restitution-based theory.

        Accordingly, the Court denies dismissal of the unjust enrichment cause of action.

Young Order at 14-15.

        Judge Selna’s Opinion is attached as Exhibit A for the convenience of the Court. We

thank the Court for its attention to this matter.

                                                        Respectfully Submitted,

                                                        s/ D. Greg Blankinship
                                                        D. Greg Blankinship
                                                        FINKELSTEIN, BLANKINSHIP,
                                                        FREI-PEARSON & GARBER, LLP
                                                        445 Hamilton Avenue, Suite 605
                                                        White Plains, New York 10601
                                                        Tel: (914) 298-3281
                                                        Fax: (914) 824-1561
                                                        gblankinship@fbfglaw.com




                                                    3
